                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-03545-GPG

STEVEN DUANE CURRY,

       Applicant,

v.

THE PEOPLE OF THE STATE OF COLORADO,

       Respondent.


                                  ORDER OF DISMISSAL


       On December 13, 2019, Applicant Steven Duane Curry submitted to the Court a

pleading titled, “Motion to Discharge, Dismiss & Vacate with Prejudice without Further

Sale, Denial, or Delay,” ECF No. 1, that challenges at least four pending criminal

charges in either the State of Colorado or the State of New Mexico, or both. Magistrate

Judge Gordon P. Gallagher entered an Order to Cure Deficiencies, ECF No. 3, on

December 16, 2019, that directed Applicant to submit his claims on a current Court-

approved form used in filing a habeas corpus action pursuant to 28 U.S.C. § 2241 and

either to submit a Prisoner’s Motion and Affidavit for Leave to Proceed Pursuant to 28

U.S.C. § 1915 or in the alternative to pay the $5 filing fee . Magistrate Judge Gallagher

also warned Applicant that the action would be dismissed without further notice if he

failed to cure the deficiencies within thirty days.

       Rather than comply with the December 16 Order, Plaintiff filed at least ten letters,

ECF Nos. 4, 5, 6, 7, 8, 9, 10, 11, 13, and 15, each of which are nonresponsive to the

                                               1

December 16 Order. Although several of the letters have been returned to the Court

for insufficient address, the December 16 Order has not. Furthermore, because

Applicant has referred to the proper case number in each of the letters he has submitted

to the Court, and he directs the letters to Magistrate Judge Gallagher, the Court finds

Applicant has received the December 16 Order to Cure Deficiencies. Because

Applicant has failed to comply with December 16 Court Order to Cure Deficiencies

within the time allowed, the Court will dismiss the action.

       The Court also certifies pursuant to 28 U.S.C. ' 1915(a)(3) that any appeal from

this Order is not taken in good faith, and, therefore, in forma pauperis status is denied

for the purpose of appeal. See Coppedge v. United States, 369 U.S. 438 (1962). If

Applicant files a notice of appeal, he must also pay the full $505.00 appellate filing fee

or file a motion to proceed in forma pauperis in the Tenth Circuit within thirty days in

accordance with Fed. R. App. P. 24. Accordingly, it is

       ORDERED that the action is dismissed without prejudice pursuant to Fed. R. Civ.

P. 41(b) for failure to cure the deficiencies and for failure to prosecute. It is

       FURTHER ORDERED that leave to proceed in forma pauperis on appeal is

denied. It is

       FURTHER ORDERED that all pending motions are denied as moot.

       DATED at Denver, Colorado, this        24th   day of     January       , 2020.

                                           BY THE COURT:

                                             s/Lewis T. Babcock
                                           LEWIS T. BABCOCK, Senior Judge
                                           United States District Court



                                              2

